Citation Nr: 0113565	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-15 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for cystic nodular 
acne, with secondary scarring, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

In a December 2000 statement, the veteran's representative 
claimed that the veteran was unemployable due to his service-
connected disabilities.  This claim is referred to the RO for 
appropriate action.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2097-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The veteran was granted service connection and a 30 percent 
rating for post-traumatic stress disorder by a rating action 
in May 1995.  The 30 percent rating was made effective from 
November 1994.  In September 1999 the veteran submitted a 
reopened claim for an increased rating for his post-traumatic 
stress disorder.  He was afforded a VA psychiatric 
examination in December 1999.  The VA examiner found that the 
veteran had some symptoms of post-traumatic stress disorder 
and that he had a global assessment of functioning (GAF) of 
50.  

At a videoconference hearing before the undersigned member of 
the Board, the veteran submitted additional evidence with a 
waiver of RO review of that evidence.  The newly submitted 
evidence includes a November 2000 psychological assessment 
from Maslar and Associates, Inc.  The psychological 
assessment was signed by a psychologist and by a licensed 
professional counselor.  They stated that the veteran's post-
traumatic stress disorder symptoms were severe and rendered 
the veteran virtually unemployable.  A GAF score of 39 was 
assigned.  Since there is evidence that the veteran's post-
traumatic stress disorder may have markedly increased since 
his December 1999 VA psychiatric examination, the Board is of 
the opinion that a new VA psychiatric examination is 
indicated.

In the February 2000 rating decision the RO denied the 
veteran's claim for an increased rating for cystic nodular 
acne, with mild degree of activity and severe secondary 
scarring.  On his April 2000 substantive appeal for the 
denial of an increased rating for post-traumatic stress 
disorder, the veteran expressed disagreement with the 
February 2000 RO decision denying an increased rating for the 
skin disorder.  The Board finds that the April 2000 
substantive appeal is a timely notice of disagreement of the 
RO's denial of an increased rating for the service-connected 
skin disorder.  The Board notes that the veteran and his 
representative have not been issued a statement of the case 
with regard to the skin disorder claim as required by 38 
C.F.R. § 19.26 (2000).  Where there is a notice of 
disagreement, a remand, not referral, is required by the 
Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  

A November 2000 letter from a therapist at a VA Vet Center 
indicates that the veteran had been seeing an employment 
counselor.  Copies of the VA employment counseling records 
are not contained in the file and should be obtained and 
considered prior to readjudicating the veteran's claim for an 
increased rating for post-traumatic stress disorder.

In light of the foregoing, the Board is REMANDING this case 
for the following actions:  

1.  The RO should contact the veteran and 
his representative, and request that they 
provide the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who may 
possess additional records pertinent to 
his claim for an increased rating for 
post-traumatic stress disorder and his 
claim for an increased rating for a skin 
disorder.  With any necessary 
authorization, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran and his 
representative, which are not currently 
of record.  This should include an 
attempt to obtain records of VA 
employment counseling described in a 
November 2000 letter from a Vet Center 
counselor.

2.  Thereafter, the veteran should be 
afforded a comprehensive VA examination 
by a board of two certified 
psychiatrists, if available, to determine 
the current severity of his service-
connected post-traumatic stress disorder.  
The claims folder must be made available 
to and reviewed by the examiners.  All 
indicated studies and tests should be 
performed.  All manifestations of the 
service-connected post-traumatic stress 
disorder should be described in detail.  
The psychiatrists must assign a Global 
Assessment of Functioning (GAF) score 
consistent with the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS IV, and 
explain what the assigned score 
represents.  The examiners should also be 
requested to offer an opinion concerning 
the degree of the veteran's occupational 
and social impairment due to his service-
connected post-traumatic stress disorder, 
to include whether it renders him 
unemployable.  A complete rationale 
should be given for all opinions and 
conclusions expressed and the examiners 
should comment on any opinions which 
differ with their assessments. 

3.  The RO must notify the veteran and 
his representative of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate the claim.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the veteran and which 
portion, if any, by VA.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the claim for an 
increased initial rating for post-
traumatic stress disorder.

6.  The RO should take any appropriate 
action necessary, to include 
readjudication of the claim based on 
inclusion of additional evidence in the 
record, and then issue a statement of the 
case regarding the February 2000 denial 
of an increased rating for cystic nodular 
acne, with mild degree of activity and 
severe secondary scarring.

7.  If any benefits sought on appeal are 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  The supplemental 
statement of the case must consider all 
the evidence submitted since the August 
2000 supplemental statement of the case.

In taking this action, the Board implies no conclusion, 
either legal or factual, as to any ultimate outcome 
warranted.  No action is required of the appellant until he 
is notified by the RO.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




